Hill, C. J.
(concurring specially) — I concur in the result. This now somewhat complex litigation resulted from a very simple situation. One of the working rules of the Hanford Works Agreement was that the pay checks be distributed on the employer’s time. A. J. Couie, the plaintiff, chose to pick up his pay check on his own time. I do not even construe this as a violation of a working rule. The rule gave Mr. Couie a privilege, or mayhap a right, of which he did not choose to avail himself. This operated to no one’s detriment, except his own. Consequently, I do not agree with so much of the majority opinion as suggests that the disciplinary action in the first instance was “reasonably justified.”
I agree that Mr. Couie failed to take the proper steps, as provided by intra-union procedure, to secure a review of his conviction for a breach of the rules and of the fine imposed; that his failure so to do culminated in his expulsion, and leaves him in a position where he has no standing in court to complain that his expulsion was unlawful. I agree, too, that no conspiracy was established.